 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), dated as of August 16, 2012 (the
“Effective Date”), is made by and between GenSpera, Inc., a Delaware corporation
(the “Company”), and Nancy Jean Barnabei (“Executive”).  This Agreement is
intended to confirm the understanding and set forth the agreement between the
Company and Executive with respect to Executive’s employment by the Company.  In
consideration of the mutual promises and covenants contained in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, the Company and the Executive hereby
agree as follows:

 

1.             Employment & Directorship.

 

(a)          Title and Duties.  Subject to the terms and conditions of this
Agreement, the Company will employ Executive, and Executive will be employed by
the Company as Vice President Finance and Treasurer and accordingly the
Principal Accounting Officer (“PAO”), reporting to the Chief Executive Officer
of the Company.  Executive will have the responsibilities, duties and authority
commensurate with said position.  Executive will also perform such other
services of an executive nature for the Company as may be reasonably assigned to
Executive from time to time.

 

(b)          Devotion to Duties.  For so long as Executive is employed
hereunder, Executive will devote 24 hours per week to the business and affairs
of the Company; provided that nothing contained in this Section 1(b) will be
deemed to prevent or limit Executive’s right to manage Executive’s personal
investments on Executive’s own personal time, including, without limitation, the
right to make passive investments in the securities of (i) any entity which
Executive does not control, directly or indirectly, and which does not compete
with the Company, or (ii) any publicly held entity (other than the Company or
its related entities) so long as Executive’s aggregate direct and indirect
interest does not exceed four and 99/100 percent (4.99%) of the issued and
outstanding securities of any class of securities of such publicly held entity. 
Except as set forth on Exhibit A hereto, Executive represents that Executive is
not currently a director (or similar position) of any other entity and is not
employed by or providing consulting services to any other person or entity, and
Executive agrees to refrain from undertaking any such position or engagement
without the prior approval of the Board, which approval shall not be
unreasonably withheld.  Executive may continue to serve as a director, and
provide services, for the entities listed on Exhibit A provided that such
service does not create any conflicts, ethical or otherwise, with Executive’s
responsibilities to the Company and further provided that Executive’s time
commitments do not unreasonably interfere with her fulfillment of her
responsibilities hereunder, as determined by the Board or its designated
committee thereof. Executives affiliation with the entities listed on Exhibit A
are subject to periodic review by the Board of Directors of the Company
(“Board”) or its designated committee for purpose of compliance with the
preceding sentence.

 

(c)          Directorship. In the event that Executive is elected to serve on
the Company’s Board, the Executive agrees to accept election, as director of the
Company, without any compensation therefore other than as specified in this
Agreement.

 

2.             Term of Agreement; Termination of Employment.

 

(a)          Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue in effect for two (2) years; provided
however, that commencing on the second anniversary of the Effective Date and
continuing each anniversary thereafter, the Term shall automatically be extended
for one (1) additional year unless, not later than three (3) months before the
conclusion of the Term, the Company or the Executive shall have given notice not
to extend the Term.  Such notice or such termination of this Agreement shall not
on its own have the effect of terminating Executive’s employment, nor shall it
constitute Cause (as defined below).  The duration of this Agreement is referred
to as the “Term.”

 

1

 

 

(b)           At-Will Employment/Termination of Employment.  Executive is an
at-will employee of the Company, which means the employment relationship can be
terminated by either the Company or Executive, at any time, with or without
prior notice and with or without cause. Notwithstanding the forgoing, any
termination of Executive’s employment is subject to Section 4 of this Agreement.
Any statements or representations to the contrary (and any statements
contradicting any provision in this Agreement) are ineffective. Further, your
participation in any stock incentive or benefit program is not to be regarded as
assuring you of continuing employment for any particular period of time. Any
modification or change in your at-will employment status may only occur by way
of a written employment agreement signed by you and a duly authorized member of
the Board. Notwithstanding anything else contained in this Agreement,
Executive’s employment will terminate upon the earliest to occur of the
following:

 

(i)            Death.  Immediately upon Executive’s death;

 

(ii)          Termination by the Company.

 

(A)          If because of Disability (as defined below), then upon written
notice by the Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective on the date of such notice;

 

(B)           If for Cause (as defined below), then upon written notice by the
Company to Executive that states that Executive’s employment is being terminated
for Cause and sets forth the specific alleged Cause for termination and the
factual basis supporting the alleged Cause, which termination shall be effective
on the date of such notice or such later date as specified in writing by the
Board; or

 

(C)           If without Cause (i.e., for reasons other than Sections
2(b)(ii)(A) or (B)), then upon written notice by the Company to Executive that
Executive’s employment is being terminated without Cause, which termination
shall be effective on the date of such notice or such later date as specified in
writing by the Board; or

 

(iii)          Termination by Executive. 

 

(A)           If for Good Reason (as defined below), then upon written notice by
Executive to the Company that states that Executive is terminating Executive’s
employment for Good Reason and sets forth the specific alleged Good Reason for
termination and the factual basis supporting the alleged Good Reason, such
termination shall be effective on the date of such notice; or

 

(B)           If without Good Reason, then upon written notice by Executive to
the Company that Executive is terminating Executive’s employment, which
termination shall be effective, at Executive’s election, not less than thirty
(30) days and not more than sixty (60) days after the date of such notice;
provided that the Executive may request at such time to such shorter period; and
further provided that the Board may choose to accept Executive’s resignation
effective as of an earlier date.

 

Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder if such Cause exists.

 

2

 

 

(c)          Definition of “Disability”.  For purposes of this Agreement,
“Disability” shall mean that Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months.  Whether the Executive
has a Disability will be determined by a majority of the Board based on evidence
provided by one or more physicians selected by the Board and approved by
Executive, which approval shall not be unreasonably withheld.

 

(d)          Definition of “Cause”.  For purposes of this Agreement, “Cause”
shall mean that Executive has:

 

(i)        Intentionally committed an unlawful act or omission in the
performance of Executives duties that materially harms the Company;

 

(ii)        been grossly negligent in the performance of Executive’s duties to
the Company;

 

(iii)       Willfully failed or refused to follow the lawful and proper
directives of the Board;

 

(iv)       been convicted of, or pleaded guilty or nolo contendre, to a felony;

 

(v)        committed an act involving moral turpitude;

 

(vi)       committed an act relating to the Company involving, in the good faith
judgment of the Board, material fraud or theft resulting in material harm to the
Company;

 

(vii)      breached any material provision of this Agreement that, if curable,
is not cured within thirty (30) days after written notice thereof is delivered
to the Executive by the Company, or any nondisclosure or non-competition
agreement (including the Proprietary Information, Inventions, and Competition
Agreement attached here as Exhibit B ), between Executive and the Company, as
all of the foregoing may be amended prospectively from time to time; or

 

(viii)    breached a material provision of any code of conduct or ethics policy
in effect at the Company, as all of the foregoing may be amended prospectively
from time to time.

 

(e)     Definition of “Good Reason”.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of one or more of the following without the
Executive’s consent:  (i) a change in the principal location at which the
Executive performs her duties for the Company to a new location that is at least
forty (40) miles from the prior location without Executive’s consent; (ii) a
material change in the Executive’s authority, functions, duties or
responsibilities as Vice President Finance and Treasurer and the Principal
Accounting Officer of the Company, which would cause her position with the
Company to become of less responsibility, importance or scope than her position
on the date of this Agreement, provided, however, that such material change is
not in connection with the termination of the Executive’s employment by the
Company for Cause or death or Disability and further provided that it shall not
be considered a material change if the Company becomes a subsidiary of another
entity and Executive continues to hold the position of Vice President Finance
and Treasurer and the Principal Accounting Officer in the subsidiary; (iii) a
reduction in the Executives annual base salary; (iv) a reduction in Executive’s
Target Annual Bonus as compared to the Target Annual Bonus set for the previous
fiscal year or (v) the Company’s material breach of this Agreement that, if
curable, is not cured within thirty (30) days after written notice thereof is
delivered to the Company by Executive.

 

3

 

 

(f)           Board Membership.  Upon termination of Executive’s employment for
any reason, if so requested by a majority of the Board, Executive shall
immediately resign in writing as a director of the Company.

 

3.            Compensation.

 

(a)           Base Salary.  While Executive is employed hereunder, the Company
will pay Executive a base salary at the gross annualized rate of $144,000.00
(the “Base Salary”), paid in accordance with the Company’s usual payroll
practices.  The Base Salary will be subject to review annually or on such
periodic basis (no less than annually) as the Company reviews the compensation
of the Company’s other senior executives and may be adjusted upwards in the sole
discretion of the Board or its designee.  The Company will deduct from each such
installment any amounts required to be deducted or withheld under applicable law
or under any employee benefit plan in which Executive participates.

 

(b)           Annual Bonus.  Executive may be eligible to earn an Annual Bonus
relating to each fiscal year, based on the achievement of individual and Company
written goals established on an annual basis by the Board within thirty (30)
days of the beginning of the fiscal year.  Such goals may include minimum
working capital or other financial requirements as a condition to receiving the
Annual Bonus. The applicable bonus amount shall be determined at such time as
the Board establishes the written goals for each applicable year (“Target Annual
Bonus”). Any awarded Annual Bonus shall be paid within 2 ½ months of the year to
which it relates. Notwithstanding the forgoing, Executive acknowledges that the
bonus may be comprised of cash and non-cash compensation as determined at the
sole discretion of the Board or its designee. Executive’s initial Target Annual
Bonus will be up to 35% of Executive’s Base Salary, which will be pro-rated for
such portion of the remaining year from the Effective Date of this Agreement.

 

(c)          Discretionary Bonus. At the sole discretion of the Board, the
Executive shall be eligible to receive an annual discretionary bonus (the
“Discretionary Bonus”) which may also be referred to as a Long Term Incentive
Bonus. Any awarded Discretionary Bonus shall be paid within 2 ½ months of being
granted. Notwithstanding the forgoing, Executive acknowledges that the bonus may
be comprised of cash or non-cash compensation as determined at the sole
discretion of the Board or its designee. Executive’s initial Discretionary Bonus
will be up to 100% of Executive’s Base Salary, which will be pro-rated for such
portion of the remaining year from the Effective Date of this Agreement.

 

(d)          Stock Option Grants. The Company shall grant Executive the stock
options as provided for on Exhibit C (“Options”). In connection with such grant,
the Executive shall enter into the Company’s standard stock option agreement
which will incorporate the vesting schedule and other terms described in Exhibit
C. The Board shall review the aggregate number of stock options granted to the
Executive not less frequently than annually in order to determine whether an
increase in the number thereof is warranted.

 

(e)           Fringe Benefits.  In addition to any benefits provided by this
Agreement, Executive shall be entitled to participate generally in all employee
benefit, welfare and other plans, practices, policies and programs (collectively
“Benefit Plans”) and fringe benefits maintained by the Company from time to time
on a basis no less favorable than those provided to other similarly-situated
executives of the Company.  Executive understands that, except when prohibited
by applicable law, the Company’s Benefit Plans and fringe benefits may be
amended, enlarged, diminished or terminated prospectively by the Company from
time to time, in its sole discretion, and that such shall not be deemed to be a
breach of this Agreement. Executive acknowledges that at present, the Company
does not maintain any Benefit Plans and nothing contained herein shall obligate
the Company to establish any such plans.

 

4

 

 

(f)           Paid Time Off.  Executive will be entitled to an initial eighteen
(18) days of Paid Time Off (“PTO”) per year, administered in accordance with and
subject to the terms of the Company’s PTO policy, as it may be amended
prospectively from time to time. Executive is entitled to accrue additional PTO
days for any days not taken in the prior year provided that in no event shall
Executive be entitled to more than twenty seven (27) PTO days per any calendar
year.

 

(g)           Reimbursement of Expenses.  The Company will promptly reimburse
Executive for all ordinary and reasonable out-of-pocket business expenses that
are incurred by Executive in furtherance of the Company’s business in accordance
with the Company’s policies with respect thereto as in effect from time to time.

 

4.             Compensation Upon Termination.

 

(a)           Definition of Accrued Obligations.  For purposes of this
Agreement, “Accrued Obligations ” means (i) the portion of Executive’s Base
Salary that has accrued prior to any termination of Executive’s employment with
the Company and has not yet been paid; (ii) to the extent required by law and
the Company’s policy, an amount equal to the value of Executive’s accrued but
unused PTO days; (iii) the amount of any expenses properly incurred by Executive
on behalf of the Company prior to any such termination and not yet reimbursed;
(iv) the Annual Bonus related to the most recently completed fiscal year, if not
already paid and if the termination is not for Cause (the amount of which shall
be determined in accordance with Section 3(b) above); (v) any accrued but unused
PTO days; and (vi) any applicable Discretionary Bonus previously awarded, if not
already paid and if the termination is not for Cause. Executive’s entitlement to
any other compensation or benefit under any plan or policy of the Company,
including but not limited to applicable equity compensation plans, shall be
governed by and determined in accordance with the terms of such plans or
policies, except as otherwise specified in this Agreement.

 

(b)           Termination for Cause, By the Executive without Good Reason, or as
a Result of Executive’s Disability or Death.

 

(i)            If Executive’s employment is terminated either by the Company for
Cause or by Executive without Good Reason, or if Executive’s employment
terminates as a result of the Executive’s death, the Company will pay the
Accrued Obligations to Executive, or his estate, promptly following the
effective date of such termination.

 

(ii)           In case of termination by the Company as a result of the
Executive’s Disability, the Company will pay Executive the Accrued Obligations
plus an amount equal to twelve (12) months of Executive’s then-current Base
Salary.

 

(c)          Termination by the Company without Cause or by Executive with Good
Reason.  If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason, then:

 

(i)            The Company will pay the Accrued Obligations to Executive
promptly following the effective date of such termination;

 

(ii)           The Company will pay Executive a total amount equal to eighteen
(18) months of Executive’s then current Base Salary, less applicable taxes and
deductions; to be made in approximately equal biweekly installments in
accordance with the Company’s usual payroll practices over a period of eighteen
(18) months beginning after the effective date of the separation agreement
described in Section 4(d);

 

5

 

 

(iii)          The Company will continue to provide medical insurance coverage
for Executive and Executive’s family, subject to the requirements of COBRA and
subject to Executive’s payment of a premium co-pay related to the coverage that
is no less favorable than the premium co-pay charged to active employees of the
Company electing the same coverage, for eighteen (18) months from the Separation
Date; provided , that the Company shall have no obligation to provide such
coverage if Executive fails to elect COBRA benefits in a timely fashion or if
Executive becomes eligible for medical coverage with another employer. In the
event the Company does not provide medical insurance coverage to its employees
but instead provides for expense reimbursement in connection with the such
premiums, the Company will continue to reimburse Execute for such premiums for a
period of eighteen (18) months; and

 

(iv)          That portion of unvested or restricted securities then held by
Executive, whether granted herein or subsequently, if any, shall vest and be
immediately exercisable as of the date of the employment termination.  All
options and shares of restricted stock shall otherwise be subject to the terms
and conditions of their respective agreements and with the applicable plan

 

(d)          Release of Claims/Board Resignation.  The Company shall not be
obligated to pay Executive any of the compensation or provide Executive any of
the benefits set forth in Section 4(b)(i) or 4(c) (other than the Accrued
Obligations) unless and until Executive has (i) executed a timely separation
agreement in a form acceptable to the Company, which shall include a release of
claims between the Company and the Executive and may include provisions
regarding mutual non-disparagement and confidentiality; and (ii) resigned from
the Board, if so requested pursuant to Section 2(e).

 

(e)          Other Payments or Benefits Owing.  The payments and benefits set
forth in this Section 4 shall be the sole amounts owing to Executive as
separation pay upon termination of Executive’s employment.  Executive shall not
be eligible for any other payments, including but not limited to additional Base
Salary payments, bonuses, commissions, or other forms of compensation or
benefits, except as may otherwise be set forth in this Agreement or in Company
plan documents with respect to plans in which Executive is a participant.

 

(f)          Notwithstanding any other provision with respect to the timing of
payments under Section 4, if, at the time of Executive’s termination, Executive
is deemed to be a “specified employee” (within the meaning of Code Section 409A,
and any successor statute, regulation and guidance thereto) of the Company, then
limited only to the extent necessary to comply with the requirements of Code
Section 409A, any payments to which Executive may become entitled under Section
4 which are subject to Code Section 409A (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount equal to the accumulated, but
unpaid, payments otherwise due to Executive under the terms of Section 4.

 

5.            Competition.  Executive agrees to sign and return to the Company
the Proprietary Information, Inventions, and Competition Agreement (the
“Proprietary Information Agreement”) attached hereto as Exhibit B concurrently
with the execution of this Agreement.  The parties agree that the obligations
set forth in the Proprietary Information Agreement shall survive termination of
this Agreement and termination of the Executive’s employment, regardless of the
reason for such termination.

 

6.            Property and Records.  Upon termination of Executive’s employment
hereunder for any reason or for no reason, Executive will deliver to the Company
any property of the Company which may be in Executive’s possession, including
blackberry-type devices, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.

 

6

 

 

7.            General.

 

(a)          Notices.  Except as otherwise specifically provided herein, any
notice required or permitted by this Agreement shall be in writing and shall be
delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by facsimile transmission upon acknowledgment of
receipt of electronic transmission; (iv) by certified or registered mail, return
receipt requested, upon verification of receipt, or (v) via facsimile with
confirmation of receipt at the Company’s primary facsimile number.  Notices to
Executive shall be: (x) sent to the last known address in the Company’s records
or such other address as Executive may specify in writing; or (y) via facsimile
with confirmation of receipt at the facsimile number provided to the Company by
Executive.  Notices to the Company shall be sent to the Company’s Board, or to
such other Company representative as the Company may specify in writing.

 

(b)          Entire Agreement/Modification.  This Agreement, together with the
Proprietary Information Agreement attached hereto, and the other agreements
specifically referred to herein, embodies the entire agreement and understanding
between the parties hereto and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this Agreement (or in a subsequent written modification or amendment
executed by the parties hereto) will affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

 

(c)          Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

 

(d)          Assignment and Binding Effect.  The Company may assign its rights
and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved.  Executive may not assign
Executive’s rights and obligations under this Agreement without the prior
written consent of the Company.  This Agreement shall be binding upon Executive,
Executive’s heirs, executors and administrators and the Company, and its
successors and assigns, and shall inure to the benefit of Executive, Executive’s
heirs, executors and administrators and the Company, and its successors and
assigns.

 

(e)          Indemnification.  The Company shall indemnify the Executive, to the
fullest extent permitted under the laws of the State of Delaware, against any
judgments, fines, amounts paid in settlement, and reasonable expenses, including
attorneys’ fees, incurred by the Executive in connection with the defense of any
claim or other matter made against the Executive, or threatened to be made, by
reason of his being or having been an officer or director of the Company.

 

(f)          Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of Texas, without giving effect to conflict of law principles.

 

(g)         Severability.  The parties intend this Agreement to be enforced as
written. However, should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

7

 

 

(h)        Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

8.            Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  For all purposes a signature by fax shall be treated
as an original.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

 

EXECUTIVE   GENSPERA, INC.           By:     (Signature)     Craig Dionne, PhD  
Print Name: Nancy Jean Barnabei     President and CEO              Date:  
 Date:

 

8

 

 

EXHIBIT A

 

Entities

 

 

 

 

EXHIBIT B

 

Proprietary Information, Inventions, and Competition Agreement

 

 

 

 

EXHIBIT C

 

Inducement Grant

 

As an inducement for entering into the Agreement, Executive shall be granted
200,000 common stock purchase options (the “Inducement Options”). The Inducement
Options will have an exercise price equal to the closing price of the Company’s
common stock on the day of acceptance of this offer and a term of 7 years from
such date. The Inducement Options shall vest as follows: (i) 60,000 upon the
Effective Date of this Agreement, and (ii) 60,000 on the one year anniversary of
the Effective Date of this Agreement, provide you are still employed by the
Company at such time. In addition, 80,000 Inducement Options shall vest upon
Executive becoming a full time employee of the Company, provided Executive
becomes a full time employee on or before the two year anniversary of this
Agreement. In the event Executive fails to become a full time employee by such
time, the 80,000 Incentive Options shall automatically terminate. The Incentive
Option shall be granted from the Company’s 2007 Equity Compensation Plan
(“Plan”) and subject to all terms and conditions thereunder. In connection with
such grant, the Executive shall enter into the Company’s standard stock option
agreement which will incorporate the terms described in this paragraph.

 

Subject to any applicable acceleration provisions contained in this Agreement,
upon termination of Executive’s employment with the Company, Executive’s rights
to any portion of the Incentive Options that has not yet vested as of the date
of such termination shall not vest and all of Executive’s rights to such
unvested portion of the Incentive Options shall terminate. In the event of a
Change of Control (as such term is defined in the Plan), the entire Incentive
Option shall vest and become immediately exercisable.

 

 

 

